                                                                           FILED
                   IN THE UNITED STATES DISTRICT COURT
                                                                             OCT O9 2019
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION                            Clerk, U.S. District Court
                                                                            District Of Montana
                                                                                  Missoula


 UNITED STATES OF AMERICA,                     Cause No. CR 19-112-BLG-DLC

              Plaintiff,

       vs.                                                  ORDER

 JAMES WAYNE WATSON,

              Defendant.


      Since September 16, 2019, the Court has received letter communications

from Defendant Watson on ten occasions. The Court has not read any of these

communications and will not do so, because Watson is represented by counsel.

      At his initial appearance, a defendant is entitled to be advised he has a right

to remain silent and that, if he chooses to say anything, his statements may be used

against him. See Fed. R. Crim. P. 5(d)(l)(E). The Court has listened to the

recording of the proceeding to ensure Watson received these advisements. He did.

See Minutes (Doc. 7).

      Unsolicited letters or other communications from a defendant to the Court

are statements. They are not privileged or confidential. The Court does not appear

to have an obligation or a sound legal reason to shield Watson's statements from

the prosecution.
                                          1
      Further, it has long been clear that a defendant has no right to speak and act

for himself while he is also represented by retained or appointed counsel. See, e.g.,

United States v. Halbert, 640 F.2d 1000, 1009 (9th Cir. 1981). For this and other

reasons, it is inappropriate for a represented defendant to communicate with the

Court. Except in specific circumstances not at issue here, it is inappropriate for

any defendant, represented or not, to communicate ex parte with the Court.

      Several of Watson's communications have been addressed to or received by

other judges. Anything Watson sends to other judges might be forwarded to the

undersigned, or filed per the recipient judge's instructions (which might or might

not be identical to the instructions below), or discarded. Watson may not expect

any judge will attend to his communications.

      Accordingly, IT IS ORDERED that the clerk shall file under seal any further

communications from Watson but shall make them available to counsel for Watson

and counsel for the United States.

      IT IS FURTHER ORDERED that the clerk shall ensure that Watson's

counsel has received copies of all communications received by the Court to date.

      DATED this    'f Ji,   day of October,




                                         Dana L. Christensen, Chief Judge
                                         United States District Court
                                           2
